department of the treasury internal_revenue_service washington d c z u u0 v feb op top ca te tax_exempt_and_government_entities_division u ll xxxxxxxxxxkxxx xxx xxxxxxxxxxxkxxkxxx xxxxxxxxkxxxxx xxx attn xxxxxxxxxxxx legend state a system s participating employer employer group b employees plan x statute a statute b statute c statute d resolution n form p contracts o dear this letter in response to a ruling_request dated date as supplemented by correspondence dated date date date and date which was submitted on your behalf by your authorized representative concerning the federal_income_tax treatment under sec_414 of the internal_revenue_code code of certain contributions to plan x the following facts and representations have been submitted system s an agency_or_instrumentality of state a administers plan x a defined benefit pension_plan that was established for the benefit of group b employees pursuant to statute a system s's membership consists primarily of certified teachers non-certified staff and administrators employed by school districts in state a you represent that plan x meets the qualification requirements set forth in sec_401 of the internal_revenue_code statute b sets forth the contribution rates for group b employees in general all percent of their salary to plan x for group _ plan x offers two benefit_accrual new group b employees must contribute employees who are members of plan x as of rates depending upon whether a member makes an irrevocable election on or before to make additional contributions to plan x in order to obtain the higher rates the group b employee must make mandatory_contributions to plan x once the election is made it cannot be changed by the group b employee statute b also provides that in addition to the regular member contributions made to plan x a group b employee may redeposit in plan x by a single sum or by an increased rate of contribution the amounts he or she may have received from plan x and not repaid to plan x together with interest from the date of withdrawal to the date of repayment in no case shall a group b employee be given credit for service rendered prior to the date he or she received payments until he or she returns to plan x all amounts due from him or her statute b was amended by statute c statute c provides that each participating employer shall pay the group b employee contributions required by statute b from the salary earned by the group b employee after treated as employer contributions in determining the tax treatment under the internal_revenue_code statute c further provides that if the group b employee elects to purchase past service credits under statute d through payroll deductions the participating employer shall pay the amount required to purchase such past service credits from the group b employee's salary earned after the group employee signs form p and those purchases shall then be treated as employer contributions in determining tax treatment under the internal_revenue_code and those contributions shall then be statute c also provides that each participating employer shall continue to withhold federal and state income taxes on those contributions until the internal_revenue_service or federal court rules that pursuant to sec_414 of the code the contributions shall not be includible in the gross_income of the group b employee until they are distributed or made available to the group b employee each participating employer shall pay these group employees’ contributions from the same source of funds used in paying the group b employee's salary the participating employer may pay these contributions by a reduction in the cash salary of the group b employee or by a setoff against future salary increases or by a combination of a reduction in salary and a setoff against future salary increases statute c also provides that whenever group b employees’ contributions are required to be paid_by a participating employer under this subsection the group b employee shall not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the participating employer statute d allows certain group employees who have been out of plan x to purchase past service credits when they re-enter plan x this option is available to group b employees entering the armed_forces service out of state a that would have been covered if rendered in state a certain service overseas service in the state a general assembly members taking a leave of absence to obtain an advanced degree and service in a private school contracts o have been developed by system s to facilitate the purchase of past service credits for all of the above service except for military service and service in the state a general assembly statute d as it pertains to military service and service in the state a general assembly does not require the group employee to complete written contracts to purchase past service credits on the board_of trustees of system s adopted resolution n resolution n provides that all participating employers are required to pay the group b employee's contributions required by statute b including the amendment to that statute by statute c that all new group b employees hired after member contributions to plan x that active members asof before to make member contributions to plan x and that once made such an are required to make may elect on or election is irrevocable that the contributions made to plan x although designated as employee contributions are being paid_by the employer in lieu of contributions by the group b employee and the group b employee must not be given the option of choosing -to receive the contributed amounts directly instead of having them paid_by the employer to plan x in addition resolution n further provides that each employer shall pay the group b employee's contribution from the salary earned by the member after those contributions shall then be treated as employer contributions in determining tax treatment under the code resolution n further provides that if a group employee elects to purchase past service credits through payroll deductions the employer shall pay the amount required to purchase the past service credits from the salary earned after the group b employee signs form p and those purchases shall be treated as employer contributions in determining tax treatment under the code and that form p is an irrevocable payroll authorization form which will be used by the group b employee who elects to redeposit member contributions previously withdrawn and or to purchase permissive service credits through payroll deductions form p is completed by the group b employee and approved by the employer based on the aforementioned facts you request the following rulings that plan x specifically statute c satisfies the requirements of sec_414 of the code that the regular mandatory_contributions picked up by the employers participating in plan x on behalf of the group b employees pursuant to statutes b and c and resolution n are not includible in the gross_income of the group b employees until the amounts contributed are distributed from plan x that the additional contributions for the purchase of past service credits picked up by the employers participating in plan x on behalf of the group b employees pursuant to statutes b and c and resolution n are not includible in the gross_income of the group b employees until the amounts contributed are distributed from plan x that the redeposit of group b employees’ contributions previously withdrawn and picked up by the employers participating in plan x on behalf of the group b employee pursuant to statutes b and c and resolution n are not includible in the gross_income of the group b employees until the amounts contributed are distributed from plan x that the contributions picked up by system s pursuant to statutes b and c and resolution n on behalf of its employees who are participants in plan x will not constitute wages for purposes of sec_3401 of the code and accordingly the amounts picked up by system s on behalf of its employees are not subject_to federal_income_tax withholding sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revenue ruling 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan for purposes of the application of sec_414 of the code it is immaterial whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both tn order to satisfy revrul_81_35 and with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to which such contributions relate if not the designated employee contributions being paid_by the employer are actually employee contributions paid_by the employee and recharacterized at a later date thus the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code plan x is a plan described in sec_401 of the code that is maintained by system s an agency_or_instrumentality of state a since member contributions are made to a plan described in sec_401 and since these contributions are picked up by the employing unit plan x specifically statute c as it provides for the designation of employee contributions by the participating employers meets the requirements of sec_414 by providing that contributions otherwise designated as employee contributions that are picked up by the employing unit shall be treated as employer contributions statute b as amended by statute c and resolution n satisfy the requirements set forth in revrul_81_35 and revrul_81_36 statute b as amended by statute c and resolution n provide that the group b employees’ contributions although designated as employee contributions shall be treated as employer contributions they provide that the employer will make contributions on behalf of the group b employees participating in plan x in lieu of contributions by the group b employees and that no group b employee will have the option of receiving the contributions directly instead of having them paid_by the employers to plan x with respect to the mandatory group b employee contributions contributions made by a group b employee to redeposit previously withdrawn member contributions and contributions to purchase past service credits resolution n specifically provides that member contributions required by statutes b and c although designated as employee contributions are being paid_by the employer in lieu of contributions by the group b employee and the group b employee does not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan x in addition form p is irrevocable and is signed by the group b employee and the employer and acknowledges resolution n adopting the pick-up_tax deferral provisions of sec_414 of the code form p remains in effect until the payroll payments are completed or the group b employee terminates employment statute c also provides that the employer may pay these contributions by a reduction in the cash salary of the group b employee a setoff against future salary increases or a combination of both therefore with respect to ruling requests one two three and four we conclude that plan x specifically statute c as it contains the statutory designation of employee contributions by the participating employers meets the requirements of sec_414 of the code that the regular mandatory_contributions picked up by a participating employer on behalf of a group b employee pursuant to statute b as amended by statute c and resolution n that the redeposit of a group b employee's contributions previously withdrawn that are pick up by a participating employer on behalf of a group b employee pursuant to statute b as amended by statute c and resolution n and contributions picked up by a participating employer on behalf of a group b employee to purchase past service credits pursuant to statute b as amended by statute c and resolution n meet the requirements of sec_414 of the code in addition with respect to group b employees of system s who participate in plan x such amounts picked up by system s will not be includible in the gross_income of such employees these amounts will be includible in the gross_income of such group b employees or their beneficiaries of system s in the year in which such amounts are distributed to the extent that they represent amounts contributed by system s it has been represented that system s is also an employer of employees who are participants in plan x therefore with respect to ruling_request number five as it relates only to the employees of system s who participate in plan x since we have determined that the picked up contributions pursuant to statute b as amended by statute c and resolution n are to be treated as employer contributions we conclude that these contributions are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes therefore no withholding of federal_income_tax is required in the taxable_year in which they are contributed to plan x these rulings apply only if the effective date for the commencement of any proposed pick up is not earlier than the later of the date resolution n is adopted or the date it is put into effect these ruling are based upon statute b statute c resolution n and form p as set forth in your letters dated date date date and date in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent that it relates to compensation earned before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code these rulings express no opinion as to the impact of these proposed transactions upon the qualified nor the continuing qualified status of plan x these rulings are based on the assumption that plan x will be qualified under sec_401 of the code at all relevant times further this ruling is not a ruling with respect to the tax effects of the pick up on in order for the tax effects employees of participating employers other than system s that follow from this ruling to apply to those employees of a particular participating employer other than system s the pick up arrangement must be adopted and implemented by that participating employer in the manner herein described these rulings are directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file with this office if you have any questions regarding this letter you may contact xxxxxxxxxxxxxx t ep ra t at xxxxxxxxxxxx sincerely yours signed joyce b fiayd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures copy of this letter deleted copy notice ce
